  Case 18-32644            Doc 31    Filed 02/26/20 Entered 02/26/20 08:52:33       Desc Main
                                       Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                )      Case No. 18 B 32644
                                                      )
CHARLENE MILLER,                                      )      Chapter 13
                                                      )
                           Debtor.                    )      Hon. A. Benjamin Goldgar

               NOTICE OF MOTION OF KIA MOTORS FINANCE COMPANY
                          TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                      David M. Siegel, Esq. (Debtor’s Counsel)
      801 Warrenville Road, Suite 650                 David M. Siegel & Associates
      Lisle, Illinois 60532                           790 Chaddick Drive
                                                      Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Charlene Miller (Debtor)
      PO Box 492
      Gurnee, Illinois 60031

        Please take notice that on the 13th day of March, 2020 at 9:30 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable A. Benjamin Goldgar, or any judge
sitting is his/her stead, in Courtroom B of the Park City Branch Court, 301 South Greenleaf
Avenue, Park City, Illinois, and then and there present the attached Motion of Kia Motors
Finance Company to Modify Automatic Stay, which has been electronically filed this date with
the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which is
hereby served upon you by electronic notice or U.S. Mail.

                                               Respectfully submitted,

                                               KIA MOTORS FINANCE COMPANY,
                                               Creditor,

                                               By: ___/s/ Cari A. Kauffman___
                                               One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Kia/Miller/Motion to Modify Stay
  Case 18-32644            Doc 31   Filed 02/26/20 Entered 02/26/20 08:52:33        Desc Main
                                      Document     Page 2 of 5


                                    CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 26th
day of February, 2020, before the hour of 5:00 p.m.


                                                     ___/s/ Cari A. Kauffman___




Kia/Miller/Motion to Modify Stay
  Case 18-32644            Doc 31    Filed 02/26/20 Entered 02/26/20 08:52:33        Desc Main
                                       Document     Page 3 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                )       Case No. 18 B 32644
                                                      )
CHARLENE MILLER,                                      )       Chapter 13
                                                      )
                           Debtor.                    )       Hon. A. Benjamin Goldgar

                        MOTION OF KIA MOTORS FINANCE COMPANY
                             TO MODIFY AUTOMATIC STAY

         KIA MOTORS FINANCE COMPANY (“Kia”), a creditor herein, by its attorneys, the

law firm of Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to Section 362 of

the Bankruptcy Code, 11 U.S.C. §362 (West 2020), and such other Sections and Rules may

apply, to enter an Order modifying the automatic stay provided therein. In support thereof, Kia

states as follows:

         1. On November 21, 2018, Charlene Miller (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code. Thereafter, on February 19, 2019, Debtor filed

an Amended Chapter 13 Plan, which provides for direct payments from Debtor to Kia on Kia’s

secured claim, and which was confirmed on March 22, 2019.

         2. Kia is a creditor of the Debtor with respect to a certain indebtedness secured by a lien

upon a 2018 Kia Sportage motor vehicle bearing a Vehicle Identification Number of

KNDPM3AC4J7417160 (the “Vehicle”). (See Ex. “A”).




Kia/Miller/Motion to Modify Stay
  Case 18-32644            Doc 31   Filed 02/26/20 Entered 02/26/20 08:52:33        Desc Main
                                      Document     Page 4 of 5


         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to Kia, each in the sum of $550.00 with an interest

rate of 10.25%. (See Ex. “A”).

         4. Debtor has failed to make required payments to Kia due on and after November 9,

2019, resulting in a current default of $1,694.39; the next payment of $550.00 comes due on

March 9, 2020.

         5. The current total outstanding balance due to Kia from the Debtor for the Vehicle is

$26,182.04.

         6. Debtor has failed to provide Kia or its counsel with proof of a valid full coverage

insurance policy for the Vehicle identifying Kia as the lienholder/loss payee.

         7. As such, Kia seeks relief from the automatic stay so that Kia may take possession of

and sell the Vehicle and apply the sales proceeds to the balance due from Debtor.

         8. Debtor has not offered, and Kia is not receiving, adequate protection for its secured

interest or depreciating value. Further, Debtor has no equity in the Vehicle and the Vehicle is not

necessary to an effective reorganization by Debtor.

         9. Kia will suffer irreparable injury, harm, and damage should it be delayed in taking

possession of the Vehicle and foreclosing its security interest therein.

         10. Kia requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting this

Motion.




Kia/Miller/Motion to Modify Stay
  Case 18-32644            Doc 31   Filed 02/26/20 Entered 02/26/20 08:52:33    Desc Main
                                      Document     Page 5 of 5


         WHEREFORE, Kia Motors Finance Company respectfully requests that this Court enter

an Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Kia to take immediate possession of and foreclose its security

interest in the 2018 Kia Sportage motor vehicle bearing a Vehicle Identification Number of

KNDPM3AC4J7417160; and, for such other, further, and different relief as this Court deems just

and proper.

                                              Respectfully submitted,

                                              KIA MOTORS FINANCE COMPANY,
                                              Creditor,

                                              By: ___/s/ Cari A. Kauffman___
                                              One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Kia/Miller/Motion to Modify Stay
